     Case 19-02556-LT7       Filed 03/30/20   Entered 03/30/20 20:29:50    Doc 19       Pg. 1 of 5




 1     George Panagiotou (263172)
       2404 Broadway
 2
       San Diego, CA 92102
 3     Office: 858-300-0033
       george@olympuslawcorp.com
 4
 5     Law Office of Stephan A. Hoover
       Stephan A. Hoover, Esq. (299790)
 6
       stephan@hooverlawsd.com
 7     P.O. Box 723
 8     Carlsbad, CA 92018
       Telephone: (619) 500-4525
 9     Facsimile: (760) 687-0013
10
       Attorney for Debtor,
11     Bistermu Mora Salgado
12                        UNITED STATES BANKRUPTCY COURT
13                        SOUTHERN DISTRICT OF CALIFORNIA
14     In re                                             Case No. 19-02556-LT7
15              Bistermu Mora Salgado,                   Chapter: 7
16                           Debtor.                     Notice of Failure to Oppose
        _____________________________
17
       Bistermu Mora Salgado,                            Date: April 2, 2020
18                                                       Time: 10:00 a.m.
19             Movant,                                   Dept: 3, Room 129
       vs.
20                                                       Judge: Hon. Laura S. Taylor
21     Lendify Financial, LLC,
22
               Respondent.
23
24
25 TO THE UNITED STATES BANKRUPTCY JUDGE, THE CHAPTER 7
26 TRUSTEE, AND THE OFFICE OF THE UNITED STATES TRUSTEE:
27             Debtor Bistermu Mora Salgado (“Debtor”), the Chapter 7 debtor in the above-
28 captioned bankruptcy case, hereby notices the Court that no opposition has been
      NOTICE OF FAILURE TO OPPOSE                - 1 -                         Case no. 19-02556-LT7
     Case 19-02556-LT7      Filed 03/30/20   Entered 03/30/20 20:29:50   Doc 19    Pg. 2 of 5




 1 served or filed in response to the Debtor’s Motion for Sanctions for Violations of the
 2 Automatic Stay and Discharge Injunction Against Lendify Financial, LLC a/k/a
 3 Aura Financial, LLC.
 4           Debtor filed and served this motion on February 14, 2020. (ECF. 17 & 18).
 5 The date set for any opposition to be filed was 14 days from the date of service, with
 6 three additional days allowed pursuant to FRBP 9006 – which would require a
 7 response by March 2, 2020. No opposition was filed by that date.
 8           Debtor’s counsel received telephone message on March 25, 2020 from a
 9 Kimberly Winick stating that she was representing Aura Financial in the matter and
10 addressing issues alleged by Aura Financial about the service of the bankruptcy
11 notice. In the voice message she stated, “So you’ve now got the correct address
12 which is, which is where you sent the customer complaint to be served or the motion
13 to be served …” which is an admission of a party opponent and not hearsay under
14 FRE 801. (Dec. Hoover ¶2, Exhibit A). No request for a continuance was made by
15 Aura Financial’s counsel at that time or since. (Dec. Hoover ¶2).
16           Counsel for Aura Financial has stated clearly that they timely received the
17 motion for sanctions and has failed to oppose the motion. L.B.R. 9013-7(b)(1)
18 requires all oppositions to be in writing and (b)(2) states a failure to object is consent
19 to the motion before the court.
20           No opposition has been filed with the Court, the first contact by Aura
21 Financial to Debtor’s counsel was one week before the hearing date, no continuance
22 was requested, no oral opposition should be heard should Aura Financial decide to
23 appear at the hearing – the motion should be granted and proceed to prove up.
24
                                                        Law Office of Stephan A. Hoover
25
26 Date: March 30, 2020                          By: /s/ Stephan A. Hoover
                                                    Stephan A. Hoover
27
                                                    Attorney for Debtor
28
      NOTICE OF FAILURE TO OPPOSE               - 2 -                     Case no. 19-02556-LT7
     Case 19-02556-LT7      Filed 03/30/20   Entered 03/30/20 20:29:50   Doc 19    Pg. 3 of 5



                             DECLARATION OF STEPHAN A. HOOVER
 1
      I, STEPHAN A. HOOVER, declare as follows:
 2
      1) I am an attorney and licensed to practice law in California and in this district
 3
          court. I am an associate with the Law Office of Stephan A. Hoover (“SAH”),
 4
          attorney for the debtor Bistermu Mora Salgado (“Debtor”). I am knowledgeable
 5
          about the matters stated in this declaration and am competent to testify thereto.
 6
          By making this declaration, I do not intend to waive attorney-client privilege.
 7
      2) I received a telephone message on March 25, 2020 from a Kimberly Winick
 8
          stating that she was representing Aura Financial in the matter and addressing
 9
          issues alleged by Aura Financial about the service of the bankruptcy notice. In
10
          the voice message she stated, “So you’ve now got the correct address which is,
11
          which is where you sent the customer complaint to be served or the motion to
12
          be served …”. A true and correct copy of screenshot of the voicemail transcript
13
          of Kimberly Winick, dated March 25, 2020, is attached hereto as Exhibit A and
14
          incorporated herein by this reference. No request for a continuance was made
15
          by Aura Financial’s counsel at that time or since. I responded to her by email
16
          detailing the deficiencies of both her substantive and procedural points but got
17
          no response.
18
19
20           I declare under penalty of perjury, pursuant to the law of the State of
21 California and the United States, that the foregoing statements are true and correct
22 to the best of my knowledge, information and belief. Executed this 30th day of
23 March, 2020 in Carlsbad, California.
24
                                                        Law Office of Stephan A. Hoover
25
26 Date: March 30, 2020                          By: /s/ Stephan A. Hoover
                                                    Stephan A. Hoover
27
                                                    Attorney for Debtor
28
      NOTICE OF FAILURE TO OPPOSE               - 1 -                     Case no. 19-02556-LT7
Case 19-02556-LT7   Filed 03/30/20   Entered 03/30/20 20:29:50   Doc 19   Pg. 4 of 5




                                Exhibit A
Case 19-02556-LT7   Filed 03/30/20   Entered 03/30/20 20:29:50   Doc 19   Pg. 5 of 5
